Exhibit 10.1

 

LIFELINE SYSTEM, INC.

 

Stock Appreciation Right Agreement

Granted Under 2000 Stock Incentive Plan

 

1. Grant of Stock Appreciation Right.

 

This agreement evidences the grant by Lifeline Systems, Inc., a Massachusetts
corporation (the “Company”), on February 2, 2005 (the “Grant Date”) to Ronald
Feinstein, the President and Chief Executive Officer of the Company (the
“Participant”), of a stock appreciation right exercisable, in whole or in part,
with respect to a total of 25,000 shares (the “Shares”) of common stock, $0.02
par value per share, of the Company (the “Common Stock”) at a price of $26.46
per share (the “Exercise Price”), on the terms provided herein and in the
Company’s 2000 Stock Incentive Plan (the “Plan”). Unless earlier terminated,
this stock appreciation right shall expire at 5:00 p.m., Eastern time, on
February 2, 2012 (the “Final Exercise Date”).

 

Except as otherwise indicated by the context, the term “Participant,” as used in
this agreement, shall be deemed to include any person who acquires the right to
exercise this stock appreciation right validly under its terms.

 

2. Vesting Schedule.

 

This stock appreciation right will become exercisable (“vest”) as to 6.25% of
the original number of Shares at the end of each successive three-month period
following the Grant Date until the fourth anniversary of the Grant Date.

 

The right of exercise shall be cumulative so that to the extent the stock
appreciation right is not exercised in any period to the maximum extent
permissible it shall continue to be exercisable, in whole or in part, with
respect to all Shares for which it is vested until the earlier of the Final
Exercise Date or the termination of this stock appreciation right under Section
3 hereof or the Plan.

 

3. Exercise of Stock Appreciation Right.

 

(a) Form of Exercise. Each election to exercise this stock appreciation right
shall be in writing (in substantially the form attached hereto as Exhibit A),
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement. The Participant may exercise the stock
appreciation right with respect to less than the number of shares covered
hereby, provided that no partial exercise of this stock appreciation right may
be with respect to any fractional share or for fewer than ten whole shares.

 

(b) Receipt of Stock Upon Exercise. Upon exercise of this stock appreciation
right, with respect to each Share so exercised, the Participant shall receive
from the Company an amount equal to the excess of the Fair Market Value of a
share of Common Stock on the date of exercise over the Exercise Price of one
Share. Such amount shall be paid to the Participant in shares of Common Stock
(based on the Fair Market Value of such shares). For purposes hereof, “Fair
Market Value” shall mean the closing price per share of the Common Stock on the
Nasdaq



--------------------------------------------------------------------------------

National Market, as reported by Nasdaq, for the business day immediately
preceding the date of exercise, or if the Common Stock is not so traded, “Fair
Market Value” shall be as otherwise determined by (or in the manner approved by)
the Board of Directors of the Company (the “Board”) in good faith.

 

(c) No Fractional Shares. No fractional shares of Common Stock shall be issued
upon exercise of this stock appreciation right. In lieu of any fractional shares
to which the Participant would otherwise be entitled, the Company shall pay cash
equal to such fraction multiplied by the Fair Market Value of a share of Common
Stock.

 

(d) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this stock appreciation right may not be exercised
unless the Participant, at the time this stock appreciation right is exercised,
is, and has been at all times since the Grant Date, an employee or officer of,
or consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants or advisors of which are eligible to receive
grants under the Plan (an “Eligible Participant”).

 

(e) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (f) and (g) below, the right to exercise this stock appreciation
right shall terminate three months after such cessation (but in no event after
the Final Exercise Date), provided that this stock appreciation right shall be
exercisable only to the extent that the Participant was entitled to exercise
this stock appreciation right on the date of such cessation. Notwithstanding the
foregoing, if the Participant, prior to the Final Exercise Date, violates the
non-competition or confidentiality provisions of any employment contract,
confidentiality and nondisclosure agreement or other agreement between the
Participant and the Company, the right to exercise this stock appreciation right
shall terminate immediately upon such violation.

 

(f) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Internal Revenue Code of
1986, as amended) prior to the Final Exercise Date while he or she is an
Eligible Participant and the Company has not terminated such relationship for
“cause” as specified in paragraph (g) below, this stock appreciation right shall
be exercisable, within the period of one year following the date of death or
disability of the Participant, by the Participant (or in the case of death by an
authorized transferee), provided that this stock appreciation right shall be
exercisable only to the extent that this stock appreciation right was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this stock appreciation right shall not be exercisable
after the Final Exercise Date.

 

(g) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “cause” (as defined below), the right to
exercise this stock appreciation right shall terminate immediately upon the
effective date of such discharge. “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive. The Participant shall be considered to have been discharged
for “cause” if the Company determines, within 30 days after the Participant’s
resignation, that discharge for cause was warranted.



--------------------------------------------------------------------------------

4. Withholding.

 

No shares of Common Stock will be issued pursuant to the exercise of this stock
appreciation right unless and until the Participant pays to the Company, or
makes provision satisfactory to the Company for payment of, any federal, state
or local withholding taxes required by law to be withheld in respect of this
stock appreciation right.

 

5. Nontransferability of Stock Appreciation Right.

 

This stock appreciation right may not be sold, assigned, transferred, pledged or
otherwise encumbered by the Participant, either voluntarily or by operation of
law, except by will or the laws of descent and distribution, and, during the
lifetime of the Participant, this stock appreciation right shall be exercisable
only by the Participant.

 

6. Acquisition and Change in Control Events.

 

(a) Acquisition Event. Upon the occurrence of an Acquisition Event (as defined
in the Plan) (regardless of whether such event also constitutes a Change in
Control Event (as defined in the Plan)), or the execution by the Company of any
agreement with respect to an Acquisition Event (regardless of whether such event
will result in a Change in Control Event), the Board shall provide that this
stock appreciation right shall be assumed, or an equivalent stock appreciation
right shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof); provided that if such Acquisition Event also constitutes a
Change in Control Event, except to the extent specifically provided to the
contrary in any other agreement between the Participant and the Company, this
stock appreciation right shall be immediately exercisable in full upon the
occurrence of such Acquisition Event. For purposes hereof, this stock
appreciation right shall be considered to be assumed if, following consummation
of the Acquisition Event, the stock appreciation right confers the right to
purchase, for each share of Common Stock issuable upon exercise of this stock
appreciation right immediately prior to the consummation of the Acquisition
Event, the consideration (whether cash, securities or other property) received
as a result of the Acquisition Event by holders of Common Stock for each share
of Common Stock held immediately prior to the consummation of the Acquisition
Event (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Common Stock); provided, however, that if the consideration received as a result
of the Acquisition Event is not solely common stock of the acquiring or
succeeding corporation (or an affiliate thereof), the Company may, with the
consent of the acquiring or succeeding corporation, provide for the
consideration to be received upon the exercise of this stock appreciation right
to consist, for each share of Common Stock issuable upon exercise of this stock
appreciation right, solely of common stock of the acquiring or succeeding
corporation (or an affiliate thereof) equivalent in fair market value to the per
share consideration received by holders of outstanding shares of Common Stock as
a result of the Acquisition Event.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, this stock
appreciation right, then the Board shall, upon written notice to the
Participant, provide that this stock appreciation right will become exercisable
in full as of a specified time prior to the Acquisition Event and will terminate
immediately prior to the consummation of such Acquisition Event, except to the
extent exercised by the Participant before the consummation of such Acquisition
Event; provided, however, in the event of an Acquisition Event under the terms
of which holders of Common Stock will receive upon consummation thereof a cash
payment for each share of Common Stock surrendered pursuant to such Acquisition
Event (the “Acquisition Price”), then the Board may instead provide that this
stock appreciation right shall terminate upon consummation of such Acquisition
Event and that the Participant shall receive, in exchange for each share of
Common Stock issuable upon exercise of this stock appreciation right, the
Acquisition Price.

 

(b) Change in Control Event that is not an Acquisition Event. Upon the
occurrence of a Change in Control Event that does not also constitute an
Acquisition Event, except to the extent specifically provided to the contrary in
any other agreement between the Participant and the Company, this stock
appreciation right shall automatically become immediately exercisable in full.

 

7. Liquidation or Dissolution.

 

In the event of a proposed liquidation or dissolution of the Company, the Board
shall upon written notice to the Participant provide that this stock
appreciation right will (i) become exercisable in full as of a specified time at
least 10 business days prior to the effective date of such liquidation or
dissolution and (ii) terminate effective upon such liquidation or dissolution,
except to the extent exercised before such effective date.

 

8. Provisions of the Plan.

 

This stock appreciation right is subject to the provisions of the Plan, a copy
of which is furnished to the Participant with this stock appreciation right.

 

IN WITNESS WHEREOF, the Company has caused this stock appreciation right to be
executed under its corporate seal by its duly authorized officer. This stock
appreciation right shall take effect as a sealed instrument.

 

LIFELINE SYSTEMS, INC.

By:

 

/s/ Mark Beucler

--------------------------------------------------------------------------------

Name:   Mark Beucler Title:   CFO

 

 



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing stock appreciation right and agrees
to the terms and conditions thereof. The undersigned hereby acknowledges receipt
of a copy of the Company’s 2000 Stock Incentive Plan.

 

PARTICIPANT:

 

/s/ Ronald Feinstein

--------------------------------------------------------------------------------

Ronald Feinstein Address:  

1 Robin Road

--------------------------------------------------------------------------------

   

Weston, MA 02493

--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

Exhibit A

 

NOTICE OF STOCK OPTION EXERCISE

 

Date:                     

 

Lifeline Systems, Inc.

111 Lawrence Street

Framingham, MA 01702

 

To Whom It May Concern:

 

I am the holder of a stock appreciation right with respect to a total of 25,000
shares of common stock, $0.02 par value per share (the “Common Stock”), of
Lifeline Systems, Inc. (the “Company”) granted on February 2, 2005 pursuant to
the Company’s 2000 Stock Incentive Plan with an exercise price of $26.46 per
share. I hereby exercise my stock appreciation right with respect to
                     shares of Common Stock.

 

Very truly yours,

 

 

--------------------------------------------------------------------------------

Ronald Feinstein